Exhibit 10.17 2012 Executive Officer Compensation On January 5, 2012, the Compensation Committee of the Board of Directors of Interactive Intelligence Group, Inc. (the “Company”) approved annual compensation arrangements, for the year beginning January 1, 2012, for those “Named Executive Officers” included in the Company’s definitive proxy statement/prospectus on Schedule 14A filed with the Securities and Exchange Commission on April 29, 2011, as follows: Name Title/Position Donald E. Brown, M.D. Chairman of the Board, President and Chief Executive Officer (Principal Executive Officer) Stephen R. Head Chief Financial Officer, Senior Vice President of Finance and Administration, Secretary and Treasurer (Principal Financial Officer) Gary R. Blough Executive Vice President ofWorldwide Sales William J. Gildea, III Senior Vice President, Corporate Development Joseph A. Staples Chief Marketing Officer and Senior Vice President of Marketing The information regarding the annual base salaries and performance bonusesfor the Company’s Named Executive Officers, appearing in the Company’s Current Report on Form 8-K filed January 11, 2012, is incorporated herein by reference. 2012 Board of Director Compensation The Compensation Committee of the Board of Directors of the Company did not modify the annual compensation arrangements from 2011, for the period beginning January 1, 2012, for the Company’s non-employee Board of Director members except that the annual retainer was raised to $32,000 for each Board of Director member and the members are no longer paid a per meeting fee for attending Board of Director meetings. All otherinformation regarding committee attendance fees and stock options for the Company’s non-employee Board of Director members, appearing in Exhibit 10.26 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, is incorporated herein by reference.
